Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 8-13, 15, 19, 20 and 23-25 in the reply filed on 7/15/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
connection members of claim 1, wherein members being the generic term and connection being the function, corresponds to ribs or blades per claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Objections
Claim 2 is objected to due to the use of “and/or”.  If “and” is utilized then the intervals are equal and unequal at the same time; an impossibility.  Please correct by reciting “or” rather than “and/or”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8, 10-13, 15, 19-20 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogori JP 2011080477.
Regarding claim 1, Kogori discloses a disk-shaped fan impeller structure (Fig. 9) comprising: 
a plate body (43) having an inner rim and an outer rim (Fig. 9), multiple connection members (42) being disposed on the inner rim at intervals 
the outer rim extending in a direction away from the hub (Fig. 9), the connection members being annularly disposed between the hub and the inner rim of the plate body at intervals in a radial form (Fig. 9), 
a top face and a bottom face being defined between the inner rim and outer rim of the plate body (Fig. 9), 
multiple upper boss bodies (44) being arranged on the top face at intervals (Fig. 9), 
multiple first gaps being distributed between the upper boss bodies (Fig. 9).  

    PNG
    media_image1.png
    802
    623
    media_image1.png
    Greyscale

Regarding claim 2, Kogori further discloses that the upper boss bodies are arranged and distributed at equal intervals (Fig. 9) and/or unequal intervals.  
Regarding claim 3, Kogori further discloses that the upper boss bodies and the plate body are integrally formed (Fig. 9, noting the single piece construction by reference number 45).  
 Regarding claim 5, Kogori further discloses that each upper boss body (44) has a first bottom end (integral with plate body 43) and a first free end (opposite end), a first axial height being defined between the first bottom end and the first free end (Fig. 9), the first axial heights of the respective upper boss bodies being equal to (Fig. 9) or unequal to each other.  
Regarding claim 6, Kogori further discloses that the first axial heights of the upper boss bodies are gradually increased or decreased (Fig. 9, note that sloping of the plate 43 shown in Fig. 2 that causes a difference in height for each row of bosses 44) from the inner rim to the outer rim.  

    PNG
    media_image2.png
    429
    710
    media_image2.png
    Greyscale

Regarding claim 8, Kogori further discloses that the plate body (43) is one single annular plate body and the plate body (Fig. 9), the hub and the connection members  (42) being integrally formed (Fig. 9) or not integrally formed.  
 Regarding claim 10, Kogori further discloses that each upper boss body has a cross-sectional form in parallel to the plate body, the cross-sectional forms of the upper boss bodies being identical or different (Fig. 9).  
 Regarding claim 11, Kogori further discloses that the cross-sectional form of the upper boss body is a geometrical shape selected from a group consisting of circular shape, quadrilateral shape (Fig. 9), triangular shape, elliptic shape, pentagonal shape, hexagonal shape, arched shape, windmill shape and pentagram shape.  
 Regarding claim 12, Kogori further discloses that the upper boss bodies are arranged and distributed in identical pattern (Fig. 9) or different patterns.  
 Regarding claim 13, Kogori further discloses that the upper boss bodies are arranged and distributed from the inner rim to the outer rim in a radial form (Fig. 9) or as multiple concentric circles.  
 Regarding claim 15, Kogori further discloses that each upper boss body (44) has a first outer diameter (circle connecting the four points of the bodies’ square shape), the first outer diameters of the respective upper boss bodies being equal to (Fig. 9) or unequal to each other.  
 Regarding claim 19, Kogori further discloses that the inner rim forms a wind inlet side (air being the thing the apparatus is intended to operate on rather than a structural limitation of the claim) and the outer rim forms a wind outlet side (see Fig. 2), 
Regarding claim 20, Kogori discloses a disk-shaped fan impeller structure (Fig. 9) comprising: 
a hub (41) having a top wall (at 46a side) and a circumferential wall (of 41) perpendicularly extending from an outer circumference of the top wall (Fig. 9), the top wall corresponding to a wind inlet (24) of a fan frame (19); 
a plate body (43) having an inner rim and an outer rim (Fig. 9), the inner rim surrounding and facing the circumferential wall of the hub (Fig. 9), 
the outer rim radially extending in a direction away from the hub (Fig. 9), a top face and a bottom face being defined between the inner rim and the outer rim (Fig. 9), 
multiple upper boss bodies (44) being arranged on the top face between the inner rim and the outer rim at intervals (Fig. 9), 
a first gap being defined around each upper boss body (Fig. 9); and 
multiple connection members (42) disposed between the circumferential wall of the hub and the inner rim of the plate body (Fig. 9), the connection members being arranged at intervals in a radial form to radially extend (Fig. 9), each connection member having an inner end and an outer end, the inner end being connected with the circumferential wall of the hub, the outer end being connected with the inner rim of the plate body (Fig. 9).  
Regarding claim 23, Kogori further discloses that the inner rim forms a wind inlet side (suction inlet at 46) and the outer rim forms a wind outlet side (outlet being 26, see Fig. 2).  
Regarding claim 24, Kogori further discloses that the multiple connection members (42) radially extend from the hub to the plate body or radially extend from the plate body to the hub (Fig. 9).  
Regarding claim 25, Kogori discloses a disk-shaped fan impeller structure (Fig. 9) disposed in a fan frame (19, Fig. 2), 
the fan frame (19) having a wind inlet (25) and a wind outlet (26), the disk-shaped fan impeller structure (Fig. 9) comprising: 
a hub (41) corresponding to the wind inlet of the fan frame (Fig. 2), the hub having multiple connection members (42), the connection members extending in a direction away from the hub to form an outer end (Fig. 9); and 
a plate body (43) surrounding the connection members and connected with the outer ends of the connection members (Fig. 9), 
multiple upper boss bodies (44) and multiple first gaps (Fig. 9) being arranged on one face of the plate body, the first gaps being distributed around the upper boss bodies to space the adjacent upper boss bodies (Fig. 9), 
an airflow flowing from the wind inlet into the fan frame to flow through the connection members and the plate body and then flow out of the fan frame from the wind outlet (Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kogori JP 2011080477 in view of Lee US 5984632.
Regarding claim 4, Kogori does not teach that the upper boss bodies and the plate body are separate unit bodies connected with each other by a connection means (corresponding to insertion section 1253 and socket 129).
Lee teaches a disk-shaped fan impeller structure wherein upper boss bodies (313) and a plate body (320) are separate unit bodies connected with each other by a connection means (corresponding to Applicant’s insertion section 1253 and socket 129; Lee’s 313 and 323, respectively).  Lee so teaches in order to prevent deformation of the fan due to heat generated during a high speed spinning of the fan, also to reinforce the coupling intensity therebetween (col. 5 ln. 26-35).  Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to modify the single piece construction as taught by Kogori to utilize separate two piece construction as taught by Lee in order to prevent deformation and reinforce the coupling there between.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kogori JP 2011080477 in view of Vestermark US 20150375294.
Regarding claim 9, Kogori does not teach that the plate body includes multiple subsidiary plate body sections, which are assembled to together form an annular plate body.
Vestermark teaches a disk-shaped fan impeller structure wherein the impeller comprises multiple sections assembled together in order that a complex geometry may be implemented and great design freedom is provided ([0008]). Thus it would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the single piece construction as taught by Kogori by utilizing multiple sections assembled together as taught by Vestermark in order to have the freedom to design and implement complex geometry for an impeller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745